Citation Nr: 0903880	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not include credible supporting evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran does not have a diagnosis of PTSD related to 
his alleged in-service stressors.  

4.  The veteran has not been shown to have depression that 
was causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Depression was not incurred during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in May 2005 for both claims on 
appeal.  The letter addressed all of the notice elements and 
was sent prior to the initial unfavorable decision by the AOJ 
in December 2005.  In a March 2006 letter, the veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as service connection 
is being denied for both claims, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in September 2005 that addresses both claims.  
Although the Board acknowledges the veteran's contention made 
in his January 2007 substantive appeal that this examination 
was inadequate, the Board concludes that after reviewing the 
report there is no evidence to indicate that it was somehow 
incorrectly prepared or that the necessary questions were not 
addressed.  As such, it is adequate upon which to base 
decisions.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

1.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the May 2005 VCAA letter.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).  

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the veteran contended, that he engaged in combat with 
the enemy or was a POW during active service.  The veteran's 
duties as verified by service personnel records have not been 
recognized as combat-related.  Further, his service records 
did not show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  The Board does acknowledge that the 
veteran has been awarded the National Defense Service Medal; 
however, this award is not indicative of combat.  As such, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

During his September 2005 VA examination, the veteran 
described the following stressors that he believed resulted 
in PTSD:  in 1965 or 1966 four black soldiers beat him and 
feigned anal intercourse as he was coming back on base after 
a night on the town; two Germans made passes at him and a 
fellow soldier after they went back to a house to continue 
drinking and the veteran beat them up and took their money; 
getting into a fight with a black solider who hit him so hard 
that his eye fell out of his head; and having consensual sex 
with a man while on guard duty.  The veteran stated that he 
did not seek treatment after any of incidents he reported 
being involved in.  In a July 2006 statement, the veteran 
contended that his unit in Germany was mainly black and there 
was a lot of racial tension.  After he was attacked by four 
black men, he alleged that he began using alcohol in order to 
relax and cope and received his first Article 15 in January 
1965 shortly after this incident.  The veteran also stated 
that J.T.P. was the person that hit him in the face and that 
he was jailed at the same jail at Dachau concentration camp 
where Jewish prisoners were housed, tortured, and killed 
after WWII, which was very traumatic for him.  He added that 
while sleeping, a black soldier crawled into his bunk and 
simulated sex but this was not reported past the sergeant 
level of command.  

The Board notes that other than the veteran's statements 
regarding the occurrence of the aforementioned stressors, the 
claims folder does not contain any additional evidence of the 
events actual happening.  The veteran's service treatment 
records do not contain any findings or treatment for cuts, 
bruises, or complaints of assault.  Moreover, there are no 
findings of PTSD, anxiety, depression or excessive worry, or 
nervous trouble of any sort.  Similarly, the veteran's 
service personnel records do not support his claim.  In this 
regard, although the veteran received several Article 15s 
between 1965 and 1967, some of which involved alcohol, there 
is no indication that they were related to any of his alleged 
stressors.  The Board also finds it significant that an 
August 1964 request for determination of moral eligibility 
for enlistment revealed that the veteran had two convictions 
prior to his entrance into service in July 1963 as a minor 
consuming alcohol and in December 1963 for an open bottle and 
driving under the influence.  Further during the September 
2005 VA examination, the veteran admitted that he began 
drinking at age 14 and got into trouble because of that 
drinking.  As such, it appears that the veteran used alcohol 
in an excessive manner even before service.  Importantly, 
although the Board notes that the veteran was confined to the 
51st MP Detachment Confinement Facility Dachau, APO 09108 in 
November 1966, the Board notes that this is not the same 
facility as the Dachau concentration camp of WWII.  As such, 
there is no corroboration of any of the veteran's alleged 
stressors.

Moreover, following the VA examination, the examiner 
concluded based on his reported stressors, the veteran did 
not meet the criteria for a PTSD diagnosis.  See Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) and 38 
C.F.R. 
§ 4.125.  In particular, the examiner noted that Criterion B 
was not met because the veteran did not report distress when 
recalling his alleged stressor of being assaulted and that 
overall the veteran did not describe symptoms consistent with 
PTSD related to the alleged sexual assault.  Instead, the 
examiner found that the symptoms the veteran did describe 
were likely secondary to mood disturbance.  The examiner 
noted that the veteran's medical records showed that in 
additional to a longstanding alcohol dependence, the veteran 
did not report any mental health issues until after he 
suffered a stroke in 1999.  Importantly, a February 2003 VA 
intake examination reflected that the veteran did not report 
a history of sexual abuse.  The Board notes that the veteran 
first mentioned the sexual assault in an August 2005 VA 
treatment report, five months after he filed his claim. 

Although the Board notes that the veteran does have a 
diagnosis of PTSD in a March 2007 VA treatment entry, the 
Board finds the evidence that the veteran does not have PTSD 
related to his alleged service stressors to be more 
persuasive.  In this regard, the March 2007 VA treatment 
entry diagnosis of PTSD was not supported by a description of 
any alleged PTSD stressor nor was any reason given for the 
diagnosis.  As such, it is unclear what stressors this 
diagnosis was based on.  On the contrary, the September 2005 
VA examiner's finding that the veteran did not have PTSD was 
based on a thorough review of all the pertinent evidence to 
include the veteran's service records, statements, and 
treatment records.  Significantly, the examination was based 
on the diagnosistic criteria pertinent to PTSD and was 
corroborated by the post service medical records, which 
corroborated the lack of any PTSD symptomatology.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  As such, the Board finds 
the VA examination to be more persuasive than the March 2007 
VA treatment entry.  

In sum, VA is unable to verify the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  In any event, the more persuasive evidence of 
record does not indicate that the veteran has a diagnosis of 
PTSD.  Service connection requires evidence that establishes 
that the veteran currently has the claimed disability.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Further, although the veteran might sincerely 
believe that he suffers from PTSD and it is related to his 
service, he is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to verified stressors, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

2.  Depression

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
depression.  The veteran's service treatment records were 
absent for complaints, treatment, or diagnosis of depression.  
Importantly, the first post service evidence of any mental 
health issue was not until 1999, at which time the veteran 
suffered a stroke and began experiencing complications.  The 
Board notes that a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the Board finds it significant that in a 
September 1999 Social Security Administration (SSA) record, 
the veteran reported no depression or past history of it.  A 
February 2000 SSA record contained a diagnosis of borderline 
intellectual functioning and mood disorder due to the stroke.  
A November 2004 VA treatment entry reflected that the veteran 
had chronic depression since his stroke, with no prior mental 
health history.  Most recently, March 2007 VA treatment 
records indicated that the veteran felt depressed after the 
recent death of his wife and also had problems with his 
children.  As such, the evidence indicates that the veteran's 
current depression is not related to his military experience.  

Moreover, the veteran reported during his September 2005 VA 
examination that he enjoyed the service and made a great deal 
of money loan sharking.  After reviewing the pertinent 
evidence of record, the VA examiner concluded that there was 
no evidence that the veteran's depression was caused or 
exacerbated by his service.  Instead, it appeared to be 
related to the stroke he experienced and the concomitant 
losses and impairment associated with his left hemiparesis.  
The Board affords this opinion great probative weight as it 
is based on an examination of the veteran, his reported 
statements, and is corroborated by the post service medical 
evidence which indicates that the veteran's depression is 
related to a post-service event.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

In conclusion, the Board finds that the veteran's claim of 
entitlement to service connection for depression has not been 
shown to be related to service.  The service treatment 
records were absent for any indications of depression and the 
more persuasive evidence does not reveal a nexus to 
depression having its onset in service.  Although the veteran 
now contends that he has depression related to his military 
service, he is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As such, service connection for 
depression must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for depression is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


